Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Il Nam Koh, Reg# 68,485, the application has been amended as follows: 
LISTING OF CLAIMS:
1.	(Currently Amended) A method comprising:	establishing, by a system bridge, a client subscription channel between the system bridge and a first client device;	after establishing the client subscription channel, receiving, from an external application client identifier assigned to  client client external applicationexternal application that includes the incoming call received from the first client device with the first incoming communication that includes the message received from the external application 

client client client 

4.	(Currently Amended)    The method of claim 3, further comprising:	receiving, from a second external application client assigned toclient 

5.	(Currently Amended)    The method of claim of claim 4, further comprising:	receiving a fourth incoming communication from the second client device, the second client device having transmitted the fourth incoming communication to the system bridge in response to receiving the second client external application external application 

6.	(Currently Amended)    The method of claim 1, further comprising:	providing the client 

client client 

8.	(Currently Amended) A system bridge comprising:	  one or more computer processors; and	  one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system bridge to perform operations comprising:	establishing, by a system bridge, a client subscription channel between the system bridge and a first client device;	after establishing the client subscription channel, receiving, from an external application client identifier assigned to  client client external applicationexternal application that includes the incoming call received from the first client device with the first incoming communication that includes the message received from the external application 

9.	(Currently Amended)    The system bridge of claim 8, wherein transmitting the client client client 

11.	(Currently Amended)    The system bridge of claim 10, the operations further comprising:	receiving, from a second external application client assigned toclient 

12.	(Currently Amended)    The system bridge of claim of claim 11, the operations further comprising:	receiving a fourth incoming communication from the second client device, the second client device having transmitted the fourth incoming communication to the system bridge in response to receiving the second client external application external application 

13.	(Currently Amended)    The system bridge of claim 8, the operations further comprising:	providing the client 

client client 

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a system bridge, cause the system bridge to perform operations comprising:	establishing, by a system bridge, a client subscription channel between the system bridge and a first client device;	after establishing the client subscription channel, receiving, from an external application client identifier assigned to  client client external applicationexternal application that includes the incoming call received from the first client device with the first incoming communication that includes the message received from the external application 

16.	(Currently Amended)    The non-transitory computer-readable medium of claim 15, wherein transmitting the client client client 

18.	(Currently Amended)    The non-transitory computer-readable medium of claim 17, the operations further comprising:	receiving, from a second external application client assigned toclient 

19.	(Currently Amended)    The non-transitory computer-readable medium of claim of claim 18, the operations further comprising:	receiving a fourth incoming communication from the second client device, the second client device having transmitted the fourth incoming communication to the system bridge in response to receiving the second client external application external application 

20.	(Currently Amended)    The non-transitory computer-readable medium of claim 15, the operations further comprising:	providing the client 


Allowable Subject Matter

 	The prior art of record fails to teach or fairly suggest merging an incoming call initiated by a client device with a message transmitted by an application that is external to the client device, via system bridge that generates a subscription channel between the system bridge and the client device, in response to the system bridge receiving the message, which includes an ID assigned to the client device, from the external application, and the system bridge receiving the incoming call from the client device, in order to establishing a communication session between a client device, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Walsh et al (US 8,600,025), which teaches merging voice calls utilizing a conversation merging module;
(ii) 	US PG Pub Zhakov et al (US 2004/0199580), which discloses conference bridging and synchronization via merging calls into an active conference;
(iii) 	NPL document "Ethernet to Token Ring Bridge" – Black Box Network Services, 03/2010; and
(iv) 	NPL document "Token-Based Cloud Computing" – Sadeghi et al, Horst Gortz Institute for IT-Security, Ruhr-University 5/26/2010.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of merging an incoming call initiated by a client device with a message transmitted by an application that is external to the client device, via system bridge that generates a subscription channel between the system bridge and the client device, in response to the system bridge receiving the message, which includes an ID assigned to the client device, from the external application, and the system bridge receiving the incoming call from the client device, in order to establishing a communication session between a client device, recited in the specific manner and combinations .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.